Citation Nr: 1313190	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO. 05-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

S. Finn, Counsel






INTRODUCTION

The Veteran had active military service from May 1968 to October 1990. This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. By that rating action, the RO denied the Veteran's claim of entitlement to TDIU. The Veteran appealed the RO's November 2002 rating action to the Board. Jurisdiction of the claims files currently resides with the Louisville, Kentucky RO.

In a May 2008 decision, the Board denied entitlement to TDIU. The Veteran appealed the Board's May 2008 denial to the United States Court of Appeals for Veterans Claims (Court). In an April 2009 Order, and pursuant to a Joint Motion for Remand submitted by the parties, the Court vacated the May 2008 Board decision and remanded the case to the Board for additional reasons and bases.

In March 2010 and April 2011, the Board remanded the claim to the RO for an additional examination and medical opinion. 

The appeal is REMANDED to the RO in Louisville, Kentucky. VA will notify the Veteran through counsel if further action is required.


REMAND

As an initial matter, in March 2013 the Veteran's counsel advised the Board that he had moved locations during the previous year. It appears that counsel may not have been apprised of the RO's development actions. The RO will therefore be directed to contact counsel and ensure that he receives all relevant evidence and procedural records dated subsequent to March 2010. 

Additionally, the Veteran's employability status remains unclear. Dated subsequent to the Board's April 2011 remand, a June 2011 VA examination reflects that the Veteran stated that "though he [was] currently drawing full social security benefits, he was under evaluation for social security disability benefits as well regarding his back condition." In a separate VA examination gastrointestinal examination, it was noted that the Veteran was compelled to resign his teaching job in September 2010 because of back pain. 

However, the June 2011 VA examiner also noted that the Veteran's lumbar spine disorder would not impair his ability to maintain substantially gainful employment in a sedentary work environment. He also noted that although the Veteran reported that he had to "endure the pain, [he] could sit for hours," the Veteran's ability to maintain gainful employment in a physically demanding work setting would be moderately impaired as physical demands of prolonged  standing/ walking/ lifting/ carrying/pushing/pulling/climbing" were all precipitants of his current symptoms." However, the examiner reported that the Veteran was employable in a sedentary work setting. 

The record indicates that the Veteran received Social Security Administration (SSA) disability approximate to at least April 2002 for his back and psychiatric disabilities. (See SSA Decision). However, the Veteran apparently began working again in 2009. Specifically, he reported that he "loved his new job" in February 2009. (See February 2009 VA treatment record). In June 2010, the Veteran reported through counsel that he had obtained a sedentary and temporary contract position. During a May 2010 VA vision examination, the Veteran noted that he was then employed as a administrative supervisor. He reiterated this report in a June 2010 VA gastrointestinal examination. However, in a June 2010 VA treatment note, the Veteran also apparently informed a mental health care provider that he had accepted a position (apparently with the U.S. Army) as a leadership instructor for one year foreign service in the United Arab Emirates. The Board notes that the Veteran is not in receipt of service connection for a mental disorder. A June 2010 VA treatment record noted that the Veteran was employed full-time, and that he was employed for the past 1 to 2 years and missed 3 weeks of work due to back pain with no significant effects on occupation. 

Suggestive of a contrary employment capability to the June 2011 examiner's observation, it appears that the Veteran may have reapplied for social security disability benefits or at the very least, additional medical and administrative records and determinations have been generated by that agency. There is no evidence of VA having made efforts to obtain the most recent SSA records. SSA records must be obtained before a decision on the claim can be made. Murincsak v. Derwinski, 2 Vet. App. 363 (1993); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009). 

On this review, the record also indicates that the Veteran may have filed for Workman's Compensation Benefits from the United States Department of Labor. (See Workers' Compensation Attending Physician Reports dated in May 2002, July 2002, and September 2002) and was denied but apparently appealed the decision. (See VA Form 21-8940 noted that he was expecting to receive Workers Compensation Benefits "on appeal"). The VA claims folder does not include a complete copy of the Workman's Compensation records from the Department of Labor (although the Veteran's Office of Personnel Management file is of record), which may be pertinent to his VA claim. 

To ensure completeness of the record, the RO must obtain all outstanding VA treatment records, if any. See Bell v. Derwinski, 2 Vet. App. 611 (1992). The RO must also obtain another VA examination that reflects consideration of any new treatment records received.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's counsel with all Supplemental Statements of the Case and relevant procedural documents dated after the March 2010 Board remand, and afford him an opportunity to respond and submit further evidence. 

Also ascertain if the Veteran has any VA, non-VA, or other medical treatment for service-connected disabilities or any such evidence that bears upon his employability due to his service-connected disorders that is not currently of record. Provide authorizations for the release of any records and obtain them. All records and/or responses received must be associated with the claims folder. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

Contemporaneously with the above, obtain information and releases from the Veteran sufficient to retrieve records of his Workman's Compensation claim(s). Obtain all such records and associate them with the claims folder. If the records are not available, make a notation to that effect in the claims folder.

2. Contact the SSA and obtain copies of records pertinent to the Veteran's recent SSA disability benefits and a copy of any determination awarding benefits. If the records are not available, make a notation to that effect in the claims folder.

3. After the development in paragraphs one (1) and two (2) has been accomplished and if the schedular requirements for TDIU have not been met, the RO must consider whether the Veteran should be scheduled for an examination by a physician qualified to render an opinion on the Veteran's occupational capability to determine the impact of his service-connected disabilities on his unemployability. If such an examination is to be undertaken, the following considerations will govern the examination:

a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand.

b. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The following directives must be accomplished: (i). The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability;

(i) A detailed work history must be elicited, and an assessment of the Veteran's day-to-day functioning must be made. The examiner must consider findings based on objective or reliable evidence, as contrasted with findings based solely on self-reports of activities or levels of impairment;

(ii) The examiner must delineate and report the circumstances surrounding the Veteran's retirement/quitting from his occupations since November 2002 and the degree to which this may have been due to his service-connected disorders: lumbosacral spine with sciatica (rated as 40 percent disabling); right ulnar neuropathy (rated as 10 percent disabling); right elbow scar (rated as 10 percent disabling) and status-post shrapnel removal of the right eye (rated as noncompensably disabling); 

(iii) The examiner must report the degree of industrial impairment which the Veteran experiences as a result of his service-connected disorders. The examiner must distinguish between the impairment attributable to these disabilities and impairment attributable to any other conditions, to include, but not limited to, a non-service-connected psychiatric disorder.

4. After completing the above and any additional development deemed appropriate, the claim of entitlement to TDIU must be readjudicated. If the schedular requirements for TDIU have not been met, the RO must consider referral of the case to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b) (2012) for assignment of an extraschedular rating. THE RO MUST CONSIDER AND ADDRESS WHETHER THE VETERAN IS ENTITLED TO STAGED RATINGS. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


